Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, A tibial component of a knee prosthesis, including a tibial plate having a lower face and an upper face and a tibial insert, the tibial plate having at least two distinct abutments, anterior and posterior respectively, projecting from the upper face of the tibial plate, the anterior abutment extending along at least part of  an anterior margin of the tibial plate and the posterior abutment extending along at least part of  a posterior margin of the tibial plate and comprising a part forming a promontory extending from the posterior margin in the direction of the anterior abutment in the form of a promontory, and an anterior window shaped cut-out, in particular central, formed in the anterior abutment so as to open onto a posterior face of the anterior abutment opposite the promontory, the tibial insert having an upper face, a lower face and a lateral face, the lateral face comprising an anterior face, a posterior face and two side faces, lateral and medial respectively, a posterior cut-out formed in the lower face of the tibial insert, the posterior cut-out shape matching the part forming the promontory, characterized in that at least one flexible tab, projects from the anterior face of the insert, and enters, the anterior window shaped cut-out, wherein said window shaped cut out has an upper edge against which said at least one flexible tab bears.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774